          Case 3:12-cv-04854-LB Document 1104 Filed 07/02/21 Page 1 of 3



1       CONSTANTINE CANNON LLP                              THE MEHDI FIRM, PC
        MATTHEW L. CANTOR (pro hac vice)                    AZRA Z. MEHDI (220406)
2       JEAN KIM (pro hac vice)                             One Market
        335 Madison Avenue, 9th Floor                       Spear Tower, Suite 3600
3       New York, NY 10017                                  San Francisco, CA 94105
        (212) 350-2700                                      (415) 293-8039
4       (212) 350-2701 (fax)                                (415) 293-8001 fax
        mcantor@constantinecannon.com                       azram@themehdifirm.com
5       jkim@constantinecannon.com
                                                            Co-Lead Counsel for Plaintiffs and the
        Lead Counsel for Plaintiffs and the Class           Class
6

7

8
        FARMER BROWNSTEIN JAEGER LLP                        STEYER LOWENTHAL
9       DAVID BROWNSTEIN (141929)                           BOODROOKAS ALVAREZ & SMITH
        WILLIAM S. FARMER (46694)                           LLP
10      DAVID GOLDSTEIN (142334)                            ALLAN STEYER (100318)
        235 Montgomery Street, Suite 835                    D. SCOTT MACRAE (104663)
11      San Francisco, CA 94104                             JILL MANNING (178849)
        (415) 795-2050                                      SUNEEL JAIN (314558)
12      (415) 520-5678 (fax)                                235 Pine Street, 15th Floor
        dbrownstein@fbj-law.com                             San Francisco, CA 94104
13      wfarmer@fbj-law.com                                 (415) 421-3400
        dgoldstein@fbj-law.com                              (415) 421-2234 (fax)
14                                                          asteyer@steyerlaw.com
                                                            smacrae@steyerlaw.com
15                                                          jmanning@steyerlaw.com
                                                            sjain@steyerlaw.com
16
        Additional Co-Lead Counsel for Plaintiffs and the
17      Class

18                                UNITED STATES DISTRICT COURT

19                              NORTHERN DISTRICT OF CALIFORNIA

20

21   DJENEBA SIDIBE, JERRY JANKOWSKI, SUSAN Case No. 3:12-cv-4854-LB
     HANSEN, DAVID HERMAN, OPTIMUM
22   GRAPHICS, INC., and JOHNSON POOL & SPA, on NOTICE OF FILING UNDER SEAL
     Behalf of Themselves and All Others Similarly PLAINTIFFS' REPLY TO EXCLUDE
23   Situated,                                     CERTAIN OPINIONS OF DR.
                                                   JONATHAN SKINNER
24                               Plaintiffs,
25          vs.
26   SUTTER HEALTH,
27                                Defendant.
28


     NOTICE OF FILING DOCUMENTS UNDER SEAL, Case No. 3:12-cv-4854-LB
          Case 3:12-cv-04854-LB Document 1104 Filed 07/02/21 Page 2 of 3




1           Please take notice that Plaintiffs have filed Plaintiffs' Reply to Exclude Certain Opinions of

2     Dr. Jonathan Skinner and the accompanying Reply Declaration of Jean Kim and Accompanying

3     Exhibits in Support of Plaintiffs’ Reply to Exclude Certain Opinions of Dr. Jonathan Skinner,

4     provisionally under seal, at docket 1103.

5

6     DATED: July 2, 2021
                                                  Respectfully submitted,
7

8                                                 /s/ Suneel Jain
                                                  Suneel Jain
9
                                                  MATTHEW L. CANTOR (admitted phv)
10                                                JEAN KIM (admitted phv)
                                                  CONSTANTINE CANNON LLP
11                                                335 Madison Avenue
                                                  New York, NY 10017
12                                                (212) 350-2738
                                                  (212) 350-2701 (fax)
13                                                mcantor@constantinecannon.com
                                                  jkim@constantinecannon.com
14
                                                  AZRA Z. MEHDI (220406)
15                                                One Market
                                                  Spear Tower, Suite 3600
16                                                San Francisco, CA 94105
                                                  (415) 293-8039
17                                                (415) 293-8001 (fax)
                                                  azram@themehdifirm.com
18

19                                                DAVID C. BROWNSTEIN (141929)
                                                  WILLIAM S. FARMER (46694)
20                                                DAVID GOLDSTEIN (171039)
                                                  FARMER BROWNSTEIN JAEGER LLP
21                                                235 Montgomery Street, Suite 835
                                                  San Francisco, CA 94104
22                                                (415) 795-2050
                                                  (415) 520-5678 (fax)
23                                                dbrownstein@fbj-law.com
                                                  wfarmer@fbj-law.com
24                                                dgoldstein@fbj-law.com

25                                                ALLAN STEYER (100318)
                                                  D. SCOTT MACRAE (104663)
26                                                JILL MANNING (178849)
                                                  SUNEEL JAIN (314558)
27                                                STEYER LOWENTHAL BOODROOKAS
                                                  ALVAREZ & SMITH LLP
28                                                235 Pine Street, 15th Floor
                                                  San Francisco, CA 941104
                                                1
     NOTICE OF FILING DOCUMENTS UNDER SEAL, Case No. 3:12-cv-4854-LB
          Case 3:12-cv-04854-LB Document 1104 Filed 07/02/21 Page 3 of 3



                                              (415) 421-3400
1                                             (415) 421-2234
                                              asteyer@steyerlaw.com
2                                             smacrae@steyerlaw.com
                                              jmanning@steyerlaw.com
3                                             sjain@steyerlaw.com
4                                             Counsel for Plaintiffs and the Class
5

6

7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
     NOTICE OF FILING DOCUMENTS UNDER SEAL, Case No. 3:12-cv-4854-LB
